Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-6 and 8-22 are allowed over the closest references cited below.

The present invention is drawn to a method for reducing isomerization of -olefins.  Salient features include:  adding to a reactor a catalyst that does not include a chain shuttling agent, the reactor is operated at a temperature of 160 ºC to 210 ºC, adding to a first  product stream prior to a heat exchanger a first additive that is operative to reduce isomerization of the -olefin, wherein the heat exchanger operates at a higher temperature than the reactor, wherein the first additive is selected from the group consisting of aromatic species having one or more hydroxyl functionalities, fluoropolymer, phosphates, fatty acids, salts of fatty acids, esters of fatty acids, and combinations thereof.  

Another embodiment of the invention is a method for reducing isomerization of -olefins wherein a first additive that is operative to reduce isomerization of the -olefin and catalyst that does not include a chain shuttling agent is added to a reactor, the reactor is operated at a temperature of 160 ºC to 210 ºC, discharging a first product stream to a heat exchanger, wherein the heat exchanger operates at a higher temperature than the reactor.

See claims for full details. 

Camp et al. (WO 2013/052308) teaches a solution polymerization of ethylene and -olefin in the presence of a catalyst that does not contain diethyl zinc chain shuttling agent wherein the reactor temperature is operated at 5 ºC to 50 ºC.  The effluent discharged from the reactor is contacted with water, calcium stearate, and antioxidant.  After additive addition, the effluent is passed through a heat exchanger to raise the stream temperature, and then a two stage devolatilization system.  In this case, the reactor temperature is not operated within claimed range. 
  


Vanspeybroeck (US 7,906,614) discloses a process for polymerizing ethylene and -olefin in the presence of a catalyst that does not contain a chain shuttling agent wherein the reactor temperature is maintained at 180 ºC to 200 ºC.  The product stream is treated with antioxidants Irgnaox 1010 and Irganox 1076 and then heated to 250 ºC wherein it is finally devolatilzed in a two stage devolatilization system.  This process does not utilize a heat exchanger.   

Castellucio et al. (WO 2009/155155) teaches a system comprising a reactor and a post-reactor heat exchanger. Reference discloses that a polymer exits the reactor at a high temperature of about 140 ºC and is heated in a shell and tube heater (heat exchanger) to a temperature of from about 240 ºC to 250 ºC.  The reaction system of the prior art contains diethyl zinc chain shuttling agent.  Inventors teach that at temperatures above 140 ºC, dipolymeryl zinc, which is formed during polymerization, is converted to insoluble zinc compounds that lead to reactor fouling and discolored polymer product.  In practice, polymerization is carried out at 120 ºC, as shown in working examples.  Taken together, Castellucio et al. does not teach or suggest to one of ordinary skill in the art to operate a reactor within claimed temperature range 160 ºC to 210 ºC.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/
Primary Examiner, Art Unit 1762
July 28, 2021